Sanders, J.
(dissenting) — The majority’s affirmance of this cripplingly shortened summary judgment notice illuminates a disturbing trend in which courts of this state seem to rubber stamp any request by the government to fast track challenges to the expenditure of public funds. I, for one, cannot let this pass unnoticed.
In King County v. Taxpayers of King County, 133 Wn.2d 584, 949 P.2d 1260 (1997), this court upheld King County’s issuance of bonds to finance what is now Safeco Field. Analogous to this case, yet less egregious, the litigation there spanned a mere 36 days from the commencement of the lawsuit to the order granting summary judgment. See id. at 592-93.1 stated my reservations about such a railroad to dismissal:
[Hlaste makes waste; the best lawyers are often deprived of an adequate opportunity to represent the interests of their clients if denied sufficient time; and courts sometimes commit error which could be avoided given an adequate opportunity to study the law, discern the facts, think, and reflect. A rush to judgment defeats justice.
Id. at 615 (Sanders, J., dissenting).
While the summary judgment notice in Taxpayers of King County was shortened from 28 days to 26 days, see id. at 592-93, here the notice was shortened from 28 days to 8 days, according the responding party only 6 days to provide all necessary memoranda of law and responsive affidavits in this complex litigation involving millions of dollars of public expenditures. This trial court’s decision to place appellant Citizens Against Tolls (CAT) on a “rocket *252docket”12 to dismissal exemplifies what I perceive to be an abdication of the judiciary’s ultimate responsibility to ensure the citizens’ right to an impartial and just adjudication of their claims.
The civil rule governing summary judgment plainly provides a minimum summary judgment notice of 28 days, without exception. See CR 56(c) (“The motion and any supporting affidavits, memoranda of law, or other documentation shall be filed and served not later than 28 calendar days before the hearing.” (emphasis added)). “Shall” is unequivocally mandatory language. Erection Co. v. Dep’t of Labor & Indus., 121 Wn.2d 513, 518, 852 P.2d 288 (1993). Even if we were to invent an exception to an otherwise clear rule, I posit the movant must at least demonstrate good cause for such a request.13 See generally 14A Karl B. Tegland, Washington Practice: Civil Procedure § 22.8, at 8 (2003). The State’s sole asserted reason here for shortening the 28-day limit to 8 days was to “comfort” itself upon issuance of the Referendum 49 bonds on September 18, 2002. So much is evident from the trial court hearing *253(itself on only a few hours’ notice) addressing the oral motion to shorten time:14
THE COURT: Can I ask you a question with finality? [sic] Clearly, as you understand the last time the Narrows Bridge issue came before me I ruled in favor of the Department of Transportation and was reversed by the Supreme Court, so even if I rule in your favor and say that this suit has no merit as a matter of law, how is that going to give any more assurances to bond counsel and/or purchasers of bonds than would be the case if this lawsuit were just judged on its own merits by attorneys looking to see whether or not there was any arguable merit in the case notwithstanding what I might do or not do?
MS. CADE [State’s attorney]: That’s true, Your Honor, but I think that they [the state finance committee] would be way more comfortable in taking that risk and making that decision if there were a Superior Court ruling on this case .... [T]hey feel more secure in selling $250 million in state bonds to at least have a Superior Court decision on the case.
Verbatim Report of Proceedings (VRP) (Sept. 3, 2002) at 8-9 (emphasis added). At the time the trial court granted the motion to shorten time, it was unclear whether the State would ultimately prevail over CAT’s lawsuit, but the motion to shorten time presumed that eventuality was a foregone conclusion. The entire basis for the motion to shorten time centered on the finance committee’s desire to “be way more comfortable” with a superior court decision in its favor before issuing the bonds five days after the ruling dismissing CAT’s lawsuit. Id. at 9. The parties and trial court were all well aware of the inevitable appellate review, yet the court agreed with the State and elected to race through the proceedings to ensure dismissal of CAT’s claim as a mere formality. Clerk’s Papers at 69-70.
*254Summary judgment carries a judicial determination that one litigant has no evidence or legal entitlement to support its claim. See Babcock v. State, 116 Wn.2d 596, 599, 809 P.2d 143 (1991) (“Summary judgment exists to examine the sufficiency of legal claims and narrow issues, not as an unfair substitute for trial.”), quoted in City of Seattle v. State, 136 Wn.2d 693, 697, 965 P.2d 619 (1998). A litigant has at least 17 days to file briefing and affidavits in opposition to a motion for summary judgment. CR 56(c). This time frame is greater than that applicable to other motions, cf. CR 6(d)—properly so, considering the inherent dispositive effect of summary judgment. And the rule expressly provides that response time may be extended. See CR 56(f).
I posit when a litigant faces the potential summary dismissal of his or her claim the trial court must be ever vigilant in its duty to ensure each claim is properly decided on its merits. This is especially true with a citizen’s lawsuit against the government’s unlawful use of taxpayer dollars. In such a case I reject the claim the trial court has the discretionary authority to fast forward the proceedings to the finish line just to make the State “feel” better. This suggests an overt judicial partiality which favors the State over the private citizen litigant corrosive to public support and confidence in an independent judiciary.
I also note the State claimed it needed to speed the process to dismiss because it is “hard to schedule” the state finance committee in the same place at the same time to sell Referendum 49 bonds. VRP (Sept. 3, 2002) at 17; see also RCW 43.33.010 (state finance committee consists of governor, lieutenant governor, and treasurer); RCW 47.10.844 (state finance committee must supervise sale of Referendum 49 bonds). However even if a reschedule were desirable, certainly it was not compelled. Moreover if the Tacoma Narrows Bridge project is truly one which “is essential for the economic, social, and environmental well-being of the state,” RCW 47.46.010, is it not unreasonable to expect those responsible public officials to adjust their calendars to *255allow independent assurance that the legal rights of the citizens of this state are properly respected?
I would therefore reverse this dismissal and return this case to the trial court with an express order to observe the notice requirements mandated by CR 56. Because the majority turns its back on the citizens’ right to fair notice, I dissent.

 Martel v. County of L.A., 56 F.3d 993, 1003 (9th Cir. 1995) (Kleinfeld, J., dissenting).


 I note the majority cites no case which expressly considered a motion to shorten the summary judgment notice requirements holding a trial court has the inherent discretion to do so. See majority at 236 (citing Loveless v. Yantis, 82 Wn.2d 754, 513 P.2d 1023 (1973); In re Dependency of E.S., 92 Wn. App. 762, 964 P.2d 404 (1998); Zimny v. Lovric, 59 Wn. App. 737, 801 P.2d 259 (1990); Coggle v. Snow, 56 Wn. App. 499, 784 P.2d 554 (1990)). Each of the cited cases addressed the discretion a trial court has to shorten the time frame provided in CR 6 for nondispositive motions. It seems only one Washington case has addressed the propriety of considering summary judgment on a shortened schedule, however even there the hearing was actually held more than 28 days after filing and service. Cole v. Red Lion, 92 Wn. App. 743, 749, 969 P.2d 481 (1998). CR 6(d) by its terms does not apply to summary judgments but rather to motions normally brought on five days’ notice:
A written motion, other than one which may be heard ex parte, and notice of the hearing thereof shall be served not later than 5 days before the time specified for the healing, unless a different period is fixed ... by order of the court. Such an order may for cause shown be made on ex parte application.


 Though the order granting the WSDOT’s (Washington State Department of Transportation) motion to shorten time referenced the declarations of Amy Amis and Linea Laird, those declarations were not even dated, much less filed with the court, until after the order was entered. See Clerk’s Papers (CP) at 69-70 (order shortening time, dated and filed on Sept. 3,2002); CP at 152-53 (Amis declaration, dated and filed on Sept. 5,2002); CP at 800-02 (Laird declaration dated September 5,2002 and filed Sept. 11, 2002). Moreover neither of these declarations made any claim that shortening the usual notice requirements was appropriate, much less absolutely necessary.